EXAMINER’S AMENDMENT/REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA .
Applicant’s Information Disclosure Statement filed September 23, 2019 and reply filed December 18, 2021 have been received and entered into the application.  As reflected by the attached, completed copies of form PTO/SB/08a, the cited references have been considered.  Applicant’s election of Group III, claims 1-12, is acknowledged.  No traverse of the restriction requirement has been presented.
Examiner’s Amendment
An Examiner’s amendment to the record appears below in order to place the application into condition for allowance under MPEP § 821.02 as Applicant’s election was made without traverse. Also, insofar as method claims have been elected, claims directed to compositions/compounds are not being rejoined, (see the previous Office action dated November 26, 2021 at pages 4-5).  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In the Claims:
	Claims 13-22 have been canceled.
Reasons for Allowance
	The present invention is represented by claim 1 which reads:

(a) endogenously stimulating mitochondria of said epigenetically young stem cells to a fusion state; 
(b) endogenously stimulating proliferation of at least a portion of said epigenetically young stem cells from step (a) into daughter stem cells; and 
(c) repeating steps (a) and (b) at least once after a delay for stem cell maturation.”
	The Examiner has considered the cited references and conducted a thorough search of the appropriate electronic data bases for the claimed subject matter and did not discover any reference which anticipates that claimed subject matter or would form a basis for concluding that the claimed subject matter would have been obvious.  Also, the claims are presented in an enabled, definite manner.
	Accordingly, the Examiner believes the claims to be in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND J HENLEY III whose telephone number is (571)272-0575.  The examiner can normally be reached on M-F 6-2:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAYMOND J HENLEY III/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        March 14, 2022